 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        JONATHAN P. DUENAS,                             CASE NO. C18-6027RBL-TLF
 9
                               Plaintiff,               ORDER
10               v.

11      RON HAYNES,

12                             Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. #3], recommending that the Court DENY petitioner Duenas’s Motion for

16   Leave to Proceed in forma pauperis [Dkt. #1]. Since the Report was filed, Duenas paid the $5.00

17   filing fee. The Motion is DENIED as moot, and as a result the Court DECLINES to adopt the

18   R&R.

19          Dated this 1st day of April, 2019.

20

21                                                      A
                                                        Ronald B. Leighton
22                                                      United States District Judge

23
                                                        	
24


     ORDER - 1
